NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 WILLIAM R. SMITH,
                  Claimant-Appellant,

                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7138
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-3249, Judge Lawrence B.
Hagel.
             ___________________________

              Decided: November 15, 2011
              ___________________________

   WILLIAM R. SMITH, of Chicago, Illinois, pro se.

    DAWN E. GOODMAN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
SMITH   v. DVA                                          2


HUGHES, Deputy Director. Of counsel on the brief were
DAVID J. BARRANS, Deputy Assistant General Counsel,
United States Department of Veterans Affairs, of Wash-
ington, DC.
              __________________________

  Before BRYSON, MOORE, and REYNA, Circuit Judges.
PER CURIAM.

                        DECISION

    William R. Smith appeals from a decision of the
United States Court of Appeals for Veterans Claims (“the
Veterans Court”). The court affirmed a decision of the
Board of Veterans’ Appeals finding that Mr. Smith had
not submitted new and material evidence sufficient to
reopen his previously denied claim for benefits. Because
the issue in this case is beyond our jurisdiction, we dis-
miss the appeal.

                      BACKGROUND

     Mr. Smith served on active duty in the U.S. Army
from June 1972 to August 1978. In 2002, Mr. Smith filed
a claim for benefits for diabetes mellitus. He contended
that his diabetes was caused by pancreatic surgery that
he underwent during his service. In 2003, a regional
office of the United States Department of Veterans Affairs
denied Mr. Smith’s claim because it found no evidence of
a medical nexus between his pancreatic surgery and his
diabetes.

    In 2004, Mr. Smith submitted a request to reopen his
previously denied claim for benefits. In support of that
request, Mr. Smith submitted two private medical opin-
ions. Finding the medical opinions inconclusive and
3                                               SMITH   v. DVA


insufficient to establish a medical nexus between Mr.
Smith’s pancreatic surgery and his diabetes, the regional
office denied Mr. Smith’s request to reopen his previously
denied claims. Mr. Smith appealed the denial to the
Board. The Board upheld the denial of Mr. Smith’s
request to reopen his claim, and the Veterans Court
affirmed the Board’s decision.

    On October 22, 2009, while the Board’s decision was
on appeal to the Veterans Court, Mr. Smith filed a new
request with the regional office to reopen his claim. In
support of that new request, he submitted new medical
evidence. In response to that request, the regional office
granted service connection for Mr. Smith’s diabetes with
an effective date of October 22, 2008. To the extent that
Mr. Smith is arguing in this appeal for an earlier effective
date of the service connection that resulted from his 2009
request to reopen his claim, that issue was not addressed
by the Veterans Court and we therefore have no jurisdic-
tion to address it.

                        DISCUSSION

    The scope of our jurisdiction to review decisions of the
Veterans Court is limited by statute. This court’s juris-
diction over appeals from the Veterans Court is limited to
deciding the validity or interpretation of statutes, regula-
tions, or constitutional provisions, and reviewing deci-
sions of that court on “a rule of law or . . . any statute or
regulation . . . that was relied on by [the Veterans Court]
in making the decision.” 38 U.S.C. § 7292(a), (c). Except
in cases presenting constitutional issues, this court lacks
jurisdiction to review “a challenge to a factual determina-
tion” or “a challenge to a law or regulation as applied to
the facts of a particular case.” Id. § 7292(d)(2).
SMITH   v. DVA                                           4


    In this case, the Veterans Court and the Board ap-
plied the applicable regulation, 38 C.F.R. § 3.156(a), to
the facts of the case. The medical opinions submitted by
Mr. Smith in 2004 stated that his diabetes mellitus may
have been caused by his in-service pancreatic surgery.
The Board found that that those opinions were not mate-
rial because they were too speculative to give rise to a
reasonable possibility of substantiating the claim. The
Veterans Court held that the Board’s decision was not
clearly erroneous and therefore affirmed that decision.
The question whether the medical opinions Mr. Smith
submitted in support of his 2004 request were unduly
speculative is not a legal issue over which this court has
jurisdiction in an appeal from the Veterans Court. Be-
cause we lack statutory authority to review the decision of
the Veterans Court, we dismiss the appeal for lack of
jurisdiction.

   No costs.

                      DISMISSED